NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           MAY 16 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

In re: INTEGRATED KNOWLEDGE                      No. 07-56818
MARKETING, INC.,
                                                 BAP No. CC-07-01115-PaBaK
              Debtor,

                                                 MEMORANDUM *
EZRA BRUTZKUS GUBNER LLP and
JENKINS MULLIGAN & GABRIEL,
LLP,

              Appellants,

  v.

INTEGRATED KNOWLEDGE
MARKETING, INC., d/b/a IKM; et al.,

              Appellees.



In re: INTEGRATED KNOWLEDGE                      No. 07-56849
MARKETING, INC.,
                                                 BAP No. CC-07-01092-PaBaK
              Debtor,


EZRA BRUTZKUS GUBNER LLP and
JENKINS MULLIGAN & GABRIEL,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
LLP,

               Appellants,

  v.

INTEGRATED KNOWLEDGE
MARKETING, INC., d/b/a IKM; et al.,

               Appellees.



                           Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
              Pappas, Klein, and Bardwil, Bankruptcy Judges, Presiding

                             Submitted May 10, 2011 **
                              San Francisco, California

Before: GOODWIN and PAEZ, Circuit Judges, and O’GRADY, District Judge.***


       Pursuant to 11 U.S.C § 327, Ezra Brutzkus Gubner L.L.P. and Jenkins Mulligan

& Gabriel L.L.P. were hired as joint special counsel to prosecute claims on behalf of

the Chapter 7 Trustee. They now appeal the Bankruptcy Appellate Panel’s decision

affirming: (1) the bankruptcy court’s dismissal of the case; and (2) the bankruptcy

court’s separate order on administrative fees and costs. Substantially for the reasons

        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See F ED. R. A PP. P. 34(a)(2).
        ***
             The Honorable Liam O’Grady, U.S. District Judge for the Eastern
District of Virginia, sitting by designation.

                                          2
stated in the Bankruptcy Appellate Panel’s unpublished memorandum in this matter,

2007 Bankr. LEXIS 4845 (B.A.P. 9th Cir. Nov. 6, 2007), we affirm.

      AFFIRMED.




                                       3